Citation Nr: 1720281	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-18 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for low back condition, including pain and degenerative disc disease.

2. Entitlement to service connection for muscular weakness, claimed as fibromyalgia and pain and numbness in the extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1987 to December 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is of record.

In May 2015, the Board reopened the claims for service connection for intestinal cystitis, low back disability, and fibromyalgia and remanded the issues for VA examinations and additional evidentiary development.

Thereafter, in an April 2016 rating decision, the RO granted service connection for intestinal cystitis, claimed as uncontrollable bladder, and assigned an evaluation of 60 percent, effective November 29, 2010, the date of receipt for the claim to reopen.  The Board finds the RO's decision for this issue constitutes a full award of the benefits sought on appeal. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, this matter is no longer in appellate status.

Regarding the remaining claims before the Board, the RO substantially complied with the remand directives by scheduling the Veteran for a VA examination to evaluate her low back condition and muscular weakness, claimed as fibromyalgia.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Upon review of the evidence of record, including the March 2016 medical opinion, the Board finds that remand is necessary prior to final adjudication of the Veteran's claims.  Specifically, to secure an accurate and adequate medical opinion that considers the Veteran's continuity as well as relevant medical history.

Pursuant to the Board's May 2015 remand, the Veteran was afforded a VA examination in March 2016 for her low back condition and fibromyalgia.  The VA examiner, a licensed nurse practitioner, found the Veteran's back condition was less likely than not related to her military service.  In the rationale, citing to review of the Veteran's medical records, the examiner noted "review of STR is silent for complaint or treatment of back complaints while on active duty," and found degenerative changes of the spine are due to wear and tear associated with aging.  Regarding muscular weakness, the same examiner determined that the claimed condition was less likely than not related to military service and also found the medical evidence to support a diagnosis of fibromyalgia as "incomplete."  The examiner stated that "[a]ll reference for diagnosis of fibromyalgia is based on reported history" and that the original documentation would be needed to verify the diagnosis.  In the rationale, the examiner commented that fibromyalgia is frequently associated with psychiatric conditions and with stress-related disorders such as post traumatic stress disorder.  

The Board finds the March 2016 opinion inadequate as it is based on an inaccurate factual basis. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  The examiner's statement regarding the absence of complaints for back pain in the service treatment records is inaccurate.  The Veteran's service treatment records do, in fact, reflect multiple visits seeking treatment for back pain during military service from April 1987 to December 1996.  Records show that the Veteran was seen for low back pain and was assessed having "muscle strain/overuse" in October 1992.  She was seen again on two consecutive dates for back pain in November 1992 after a six-mile run where she was assessed having "mechanical low back pain" and diagnosed with "muscle strain".  Additionally, she was seen for complaints of back pain and pressure in May 1996, where the diagnostic assessment then was mechanical back pain/ lumbar strain.  In May 1996, although the Veteran's spine was found normal at her separation examination, she reported "back pain" on her Report of Medical History at separation.  

After service, medical treatment records include findings of lumbar degenerative disc disease with radiculopathy.  In February 2004, plastic surgery consultation notes indicate that the Veteran had an MRI of the spine done in May 2002 which showed significant disk herniation and evidence of cord compression.  A February 2008 rheumatology note shows she was found by X-rays at Blanchfield Hospital to have disk disease of the cervical spine. The diagnostic assessment was "disk disease of the cervical spine with associated radicular symptoms."  Finally, in November 2010, records from Vanderbilt Orthopedic Institute establish a diagnosis of degenerative disc disease of the lumbar spine.  On remand, the examiner is asked to thoroughly review relevant medical records pertinent to the Veteran's case.

With respect to muscular weakness, the examiner's remarks that the diagnosis of fibromyalgia is based on reported history and the medical records to verify such diagnosis are "incomplete" are also inaccurate.  Review of the Veteran's VA and private treatment records demonstrate that a rheumatologist, an arthritis specialist and licensed medical professionals were consulted and examinations conducted.  In February 2008, after an in-person examination and lab tests, a VA physician assessed the Veteran's condition as "probable intermittent fibromyalgia."  Medical records also show that as early as October 2006, during her follow up visit for sarcoidosis treatment, the Veteran reported experiencing joint pain in "all joints" and the "whole-body stiffness and a pain."  In October 2010, after a comprehensive examination, an arthritis specialist stated that the Veteran's current symptoms were consistent with a diagnosis of fibromyalgia.  See S.Reddy, M.D. statement to Blanchfield Army Community Hospital.  In November 2010, treatment records document a diagnosis of fibromyalgia and osteoarthritis.  Additionally, at her hearing, the Veteran testified being sent to a rheumatologist at the VA for "problems with muscle weakness and numbness" in the lower extremities that developed in service.  See April 2014 Board Hearing Transcript pp. 8-9.  

Further, the Board finds the opinion inadequate as the examiner did not provide adequate rationale for the conclusions rendered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion that contributes probative value to a medical opinion).  In particular, the examiner failed to contribute a reasoned analysis to support the findings.  Based on the foregoing, the Board rejects the March 2016 opinion and finds an additional opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an additional opinion from an appropriate medical professional, other than the examiner who conducted the March 2016 VA fibromyalgia examination.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  This review should include the Veteran's service treatment records, post-service medical treatment records and the assertions of the Veteran and her representative, along with any other information the medical professional deems pertinent.  A note that it was reviewed should be included in the opinion.    

In rendering the requested opinion, the examiner's attention is drawn to the following:  

a) In October 1992, service treatment records show the Veteran was seen by medical personnel for low back pain.  The diagnostic assessment was muscle strain/overuse.  She was seen in two consecutive dates for low back pain in November 1992.  On November 19, 1992, this was diagnosed as muscle mechanical low back pain and on November 20, 1992, it was diagnosed as muscle strain. 
 
b) In May 1996, seen for complaints of back pain and pressure for the past three days.  The diagnostic assessment was mechanical low back pain.  The Veteran's May 23, 1996 separation examination showed normal clinical examination of the spine but she reported currently having back pains on her Report of Medical History at separation.  

c) Post-service, VA treatment records include findings of lumbar degenerative disc disease with radiculopathy.   A February 2008 rheumatology note shows the Veteran was found by X-rays to have disk disease of the cervical spine.   Diagnostic assessment showed "disk disease of the cervical spine with associated radicular symptoms."   November 2010 records from Vanderbilt Orthopedic Institute show diagnosis degenerative disc disease lumbar spine.  

d) At her May 1996 separation examination, all areas of the musculoskeletal system were found to be normal and the Veteran did not report muscle weakness. 

e) Post-service medical records show diagnoses of fibromyalgia over the years, including VA examiner's finding of "probable intermittent fibromyalgia" in February 2008.  But as early as October 2006, records show Veteran presented for her sarcoidosis treatment and reported joint pain and "whole-body stiffness and a pain."  An October 2010 and November 2010 records show Veteran's diagnoses with fibromyalgia and osteoarthritis. 

f) The Veteran's hearing testimony indicates she had been having a lot of problems with muscle weakness in her lower extremities and that she was finally sent to a rheumatologist who informed her that she had fibromyalgia.  The Veteran asserted that the muscle pain and weakness actually began on active duty.  See April 2014 Board Hearing Transcript pp. 8-9.

The examiner should then provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the current fibromyalgia or any similar disability manifested by muscle pain and weakness had its initial onset during the Veteran's period of active military service.  The examiner must provide a complete rationale for all opinions expressed and conclusions reached.

2. Obtain an additional opinion from an appropriate medical professional, other than the examiner who conducted the March 2016 VA spine examination.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  This review should include the Veteran's service treatment records, post-service medical treatment records and the assertions of the Veteran and her representative, along with any other information the medical professional deems pertinent.  A note that it was reviewed should be included in the opinion.    
 
The examiner should then provide an opinion whether any current low back disability is at least as likely as not (i.e. a 50 percent chance or greater) related to the Veteran's military service.  The examiner must provide a complete rationale for all opinions expressed and conclusions reached.

3.  Review the reports of the VA examinations conducted to ensure that they are in full compliance with the remand instructions. If not, take appropriate corrective action.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







